433 F.2d 1311
George P. SHULTZ, Plaintiff-Appellee,v.DEANE HILL COUNTRY CLUB, INC., Defendant-Appellant.
No. 20101.
United States Court of Appeals, Sixth Circuit.
April 17, 1970.

William E. Badgett, Knoxville, Tenn., for appellant.
Leon M. Kestenbaum, U. S. Department of Labor, Washington, D. C., Laurence H. Silberman, Solicitor of Labor, Bessie Margolin, Associate Solicitor, Carin Ann Clauss, Atty., U. S. Department of Labor, Washington, D. C., Marvin N. Tincher, Regional Atty., U. S. Department of Labor, Nashville, Tenn., on the brief, for appellee.
Before PECK, COMBS and BROOKS, Circuit Judges.

ORDER

1
This cause coming on to be considered on the record on appeal, the briefs of the parties and the oral arguments of counsel, the Court concludes that the District Court's resolutions of the issues presented was correct and that no error intervened in the proceedings, and therefore,


2
It is ordered that the judgment of the District Court be and it hereby is affirmed for the reasons set forth in the memorandum opinion filed by Judge Robert L. Taylor. D.C., 310 F.Supp. 272.